            Case 2:21-mc-00176-MCE-CKD Document 2 Filed 07/21/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
                                                        2:21-MC-00176-MCE-CKD
11   UNITED STATES OF AMERICA,
12                  Plaintiff,                          STIPULATION AND ORDER EXTENDING TIME
                                                        FOR FILING A COMPLAINT FOR FORFEITURE
13           v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                        ALLEGING FORFEITURE
14   APPROXIMATELY $32,300.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17           It is hereby stipulated by and between the United States of America and potential claimant Ryan
18 Ian Preston (“claimant”), by and through their respective counsel, as follows:

19           1.     On or about April 19, 2021, claimant Phillips filed a claim in the administrative forfeiture
20 proceedings with the Drug Enforcement Administration with respect to the Approximately $32,300.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on January 20, 2021.

22           2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the

25 claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27           3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency
                                                         1
29                                                                              Stipulation and Order to Extend Time

30
           Case 2:21-mc-00176-MCE-CKD Document 2 Filed 07/21/21 Page 2 of 2



 1 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 2 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

 3 That deadline is July 16, 2021.

 4          4.        As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

 5 September 14, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

 7 to forfeiture.

 8          5.        Accordingly, the parties agree that the deadline by which the United States shall be required

 9 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

10 the defendant currency is subject to forfeiture shall be extended to September 14, 2021.

11    Dated:        7/14/2021                               PHILLIP A. TALBERT
                                                            Acting United States Attorney
12

13                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
14                                                          Assistant U.S. Attorney
15

16    Dated:        7/14/2021                               /s/ Robert G. Amsel
                                                            ROBERT G. AMSEL
17                                                          Attorney for potential claimant
                                                            Ryan Ian Preston
18                                                          Robert G. Amsel
                                                            2250 Southwest 3rd Avenue, Suite
19                                                          #400
                                                            Tampa, FL 33129
20                                                          (305) 496-4479 - office
                                                            bobamsel@crimlawfirm.com
21
                                                            (As authorized via email)
22

23
            IT IS SO ORDERED.
24
     Dated: July 21, 2021
25

26

27

28
                                                            2
29                                                                                Stipulation and Order to Extend Time

30
